Citation Nr: 1418355	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  10-04 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral foot disability, claimed as pes cavus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 
INTRODUCTION

The Veteran served on active duty from March 1965 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that, in pertinent part, denied the Veteran's claim of entitlement to service connection for bilateral pes cavus.

In January 2011, the Veteran testified via videoconference before a Veterans Law Judge (VLJ), seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file.  The VLJ who conducted the Veteran's January 2011 hearing is no longer employed at the Board.  The Veteran has the right to a new hearing in accordance with 38 C.F.R. § 20.707 and 20.717 (2013).  In a September 2012 letter, the Veteran's explicitly stated that he did not want an additional hearing.  The Board therefore finds that the Veteran has waived his right to a second hearing regarding the claim for entitlement to service connection.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claim.

In December 2011, the Board remanded the claim for additional development to include a VA examination.  The Veteran underwent  VA examination in January 2012.  The Board requested a VA examiner give an opinion as to whether any currently diagnosed foot disorder was caused or aggravated by any of the Veteran's service-connected disabilities.  The January 2012 VA  examiner noted that he would defer an opinion as to secondary etiology to primary care and neurology review or evaluation.  However, it seems no additional opinions as to a secondary theory of entitlement were obtained from either a primary care provider or neurologist.  As such, the Board finds the examiner's opinions, as specifically related to secondary entitlement, are inadequate and additional examinations must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination(s) with an appropriate examiner(s) to determine the etiology of any bilateral foot disability found present.  The examiner must provide all appropriate diagnoses related to the feet and opine as to whether it is at least as likely as not (at least 50 percent probability) that any diagnosed bilateral foot disability has been aggravated by any service-connected disability, including but not limited to gout, coronary artery disease, diabetes mellitus, hypertension, and peripheral neuropathy and vascular disease of the bilateral lower extremities.

The examiner is advised that aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The claims file should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2.  Subsequent to the VA examination, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, corrective procedures must be implemented.

3.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim of entitlement to service connection for a bilateral foot disability, claimed as pes cavus, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



